SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

973
TP 12-00443
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF VIOLET A. HALL, PETITIONER,

                    V                              MEMORANDUM AND ORDER

NIRAV R. SHAH, M.D., COMMISSIONER, NEW YORK
STATE DEPARTMENT OF HEALTH, AND PHILIP BAUSO,
DIRECTOR, CAYUGA COUNTY HUMAN SERVICES, MEDICAID
DIVISION, RESPONDENTS.


MENTER, RUDIN & TRIVELPIECE, P.C., SYRACUSE (JOSEPHINE YANG-PATYI OF
COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENT NIRAV R. SHAH, M.D., COMMISSIONER, NEW YORK
STATE DEPARTMENT OF HEALTH.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Thomas G.
Leone, A.J.], entered February 27, 2012) to review a determination of
the New York State Department of Health. The determination found that
petitioner was eligible for chronic care Medicaid benefits as of July
1, 2009.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
challenging the determination of the New York State Department of
Health (DOH) after a hearing that she was not eligible for chronic
care Medicaid benefits (Medicaid benefits) until July 1, 2009. The
DOH’s determination modified the determination of Cayuga County Human
Services (agency) that petitioner was not eligible for Medicaid
benefits until August 1, 2009. The matter was transferred to this
Court pursuant to CPLR 7804 (g).

     Petitioner contends that she was not required to submit a
Medicaid application in order to receive Medicaid benefits because she
had previously provided the agency with an attestation of her
resources as part of her application for Medicare Savings Program
benefits, which she had been receiving since February 2003. We reject
that contention. “In reviewing a Medicaid eligibility determination
made after a fair hearing, [a] court must review the record, as a
whole, to determine if the agency’s decisions are supported by
                                 -2-                           973
                                                         TP 12-00443

substantial evidence and are not affected by an error of law” (Matter
of Barbato v New York State Dept. of Health, 65 AD3d 821, 822-823, lv
denied 13 NY3d 712 [internal quotation marks omitted]; see Matter of
Peterson v Daines, 77 AD3d 1391, 1392-1393). Where, as here, there is
an issue concerning an agency’s application of Medicaid regulations
and directives, “the fact that the agency’s interpretation might not
be the most natural reading of [its] regulation [or directive], or
that the regulation [or directive] could be interpreted in another
way, does not make the interpretation irrational” (Matter of Sisters
of Charity Hosp. v Daines, 84 AD3d 1757, 1758, lv denied 87 AD3d 1415
[internal quotation marks omitted]).

     Insofar as relevant here, the regulations that govern eligibility
for medical assistance provide that “[a]ll departmental regulations
relating to public assistance and care apply to medical assistance
except those that are inconsistent with the laws and regulations
governing the medical assistance program” (18 NYCRR 360-1.2). Those
regulations further provide that persons applying for such assistance
“must complete and sign a State-prescribed form,” i.e., a Medicaid
application (18 NYCRR 360-2.2 [d] [1]). In support of her contention
that she was not required to submit a Medicaid application, petitioner
relies on 18 NYCRR 350.4 (b), which pertains to eligibility for public
assistance generally and states that “[t]he State-prescribed form is
not required to be completed under the following circumstances: For a
person continuously in receipt of some form of assistance or care from
the same district, the application form completed at the time of
original application will suffice. Transfers or reclassifications,
except as required under subdivision (a) of this section, need not be
confirmed by completion of a new State-prescribed form.” The DOH
determined that section 350.4 (b), which relates to public assistance,
is inconsistent with section 360-2.2 (d) (1) because the latter
section, which relates to medical assistance, contains no exceptions.
The DOH thus determined that, pursuant to section 360-1.2, the medical
assistance regulation controls. We cannot say that the DOH’s
interpretation of those regulations is irrational (see Sisters of
Charity Hosp., 84 AD3d at 1758). We thus conclude that the DOH’s
determination that petitioner was required to submit a formal Medicaid
application in order to receive Medicaid benefits was “not arbitrary
and capricious, or irrational, and is therefore entitled to deference”
(Matter of Elcor Health Servs. v Novello, 100 NY2d 273, 276).

     We reject petitioner’s further contention that the effective date
of her benefits should be May 22, 2008, the date when the nursing home
sent a letter to the agency with supporting documentation for
petitioner’s Medicaid application. According to petitioner, that was
the date when the agency received “process” concerning petitioner’s
need for Medicaid benefits. The Medicaid Reference Guide (MRG)
provides that “[t]he date of application is the date that a signed
State-prescribed application form, or a State-approved equivalent form
or process is received by the facilitated enroller or the local
district” (emphasis added). The DOH has interpreted that language to
mean that “process” must be “State-approved,” and the DOH therefore
determined that the 2008 letter did not constitute “process” as that
term is used in the MRG. We conclude that such an interpretation is
                                 -3-                           973
                                                         TP 12-00443

reasonable.

     We also reject petitioner’s contention that, under the MRG, the
agency was required to treat the date of her Medicaid application as
the date the agency received notice of her request for Medicaid
benefits, i.e., May 22, 2008, and thus that the agency was required to
treat that date as the effective date of her Medicaid benefits. The
relevant portion of the MRG provides that, “[i]f a recipient who
attested to his/her resources subsequently requests coverage for long-
term care services, the date of the request shall be treated as the
date of the new application for purposes of establishing the effective
date and the three-month retroactive period for increased coverage”
(emphasis added). As the DOH determined, petitioner was not a
recipient of Medicaid as of May 2008 and consequently that provision
does not apply to her. Indeed, petitioner’s 2003 application for
benefits clearly indicates that it was for Medicare Savings Program
benefits only. We therefore conclude that the DOH’s determination
that petitioner was not eligible for chronic care Medicaid benefits as
of May 2008 is supported by substantial evidence.

     Finally, we conclude that the DOH did not err in rejecting
petitioner’s contention that she and the nursing home reasonably
relied on the agency’s representations that petitioner had a pending
Medicaid application as of May 22, 2008 and that the agency did not
notify either petitioner or the nursing home prior to June 2009 that a
Medicaid application was required. To the extent that petitioner’s
contention amounts to an estoppel argument, “estoppel generally
‘cannot be invoked against a governmental agency to prevent it from
discharging its statutory duties’ ” (Matter of Shelton v Wing, 256
AD2d 1143, 1144, quoting Matter of New York State Med. Transporters
Assn. v Perales, 77 NY2d 126, 130). In any event, we conclude that
the DOH’s rejection of petitioner’s reasonable reliance argument is
“supported by substantial evidence and [is] not affected by an error
of law” (Barbato, 65 AD3d at 823 [internal quotation marks omitted]).
The agency presented evidence that, on May 28, 2008 and February 24,
2009, it sent letters to petitioner’s son indicating that the enclosed
Medicaid application required completion. Although the wife of
petitioner’s son, who is petitioner’s power of attorney, denied that
she received those letters, the DOH discredited that testimony.
“Issues of witness credibility are . . . for the administrative agency
to resolve in the exercise of its exclusive fact-finding authority”
(Matter of Barhite v Village of Medina, 23 AD3d 1114, 1115).




Entered:   November 9, 2012                    Frances E. Cafarell
                                               Clerk of the Court